DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Election/Restrictions
Applicant’s election without traverse of the specie of a method of reducing the time in which a non-opioid analgesic is administered in the reply filed on 21 September 2022 is acknowledged.

Substantial Duplicate Claims - Warning
Applicant is advised that should claim 13 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The examiner notes that claim 13 and claim 38 differ in that claim 38 recites that the method does not comprise “administering an opioid to the subject following completion of the hip treatment.” In contrast, claim 13 recites that the method does not comprise “administering an opioid to the subject following completion of the treatment,” wherein the word “hip” is not recited by claim 13 but is recited by claim 38. Nevertheless, claim 13 depends upon claim 1, and claim 1 recites that the relevant treatment is hip treatment; as such, the “treatment” recited by claim 13 is understood to be hip treatment. As such, claims 13 and 38 are understood to have substantially the same scope.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-16, 31, 34, 36, 38, and 53-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite a method of reducing a duration of time during which a non-opioid analgesic is administered to a subject following hip treatment. This is unclear because there is nothing recited indicating as to what alternative method the recited method is being compared. The examiner notes the possibility of a method in which administration of the recited liposomal bupivacaine composition reduces the duration of time in which a non-opioid analgesic is administered as compared with not administering liposomal bupivacaine, but does not reduce the duration of time in which a non-opioid analgesic is administered as compared with administering bupivacaine in a non-liposomal form. In view of this lack of a comparator, the claims are understood to be indefinite.
For the purposes of examination under prior art, the examiner will examine the claim with the understanding that a method of reducing the duration of time during which a non-opioid analgesic is administered as compared with not administering the recited liposomal bupivacaine is understood to read on the claimed subject matter.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). Regarding claim 62, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), example (D) in that section of the MPEP.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 62 recites a bupivacaine plasma concentration of about 210 mg/mL (milligrams per mL). This is outside the scope of bupivacaine concentrations recited by claim 36 upon which claim 62 depends, which recites a maximum bupivacaine plasma concentration of about 250 ng/mL (nanograms per mL). As such, claim 62 appears to be drawn to subject matter outside the scope of the claim upon which it depends.
As best understood by the examiner, the recitation of “about 210 mg/mL” is a typographical error and the claim should recite “about 210 ng/mL.” Accordingly, claim 62 will be interpreted as reciting “about 210 ng/mL” rather than “about 210 mg/mL.”


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 13-15, 31, 34, 36, 38, 53, 55, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perets et al. (The Journal of Arthroplasty, Vol. 33, 2018, pages 441-446) in view of Kim et al. (US 2013/0189349 A1).
Perets et al. (hereafter referred to as Perets) is drawn to liposomal bupivacaine for pain management following total hip arthroplasty, as of Perets, page 441, title and abstract. In the study of Perets, patients receiving total hip arthroplasty were injected either with liposomal or non-liposomal bupivacaine, as of Perets, page 441, abstract. Perets teaches that intraoperative PAI (periarticular infiltration) with LB (liposomal bupivacaine) did not result in significant differences in postoperative pain scores, up to 72 hours following total hip arthroplasty compared to a control group; however, in this case, the control group refers to patients receiving non-liposomal bupivacaine. However, elsewhere in the reference, Perets teaches that the patients who received liposomal bupivacaine had a lower dose as compared with non-liposomal bupivacaine, as of Perets, page 442, left column, bottom paragraph. This would appear to indicate that the liposomal bupivacaine is more effective than non-liposomal bupivacaine when measured on a per-dose basis because a lower dose of liposomal bupivacaine achieves the same effect as a higher dose of non-liposomal bupivacaine.
Perets does not teach that the administered liposome is multivesicular. Perets also does not teach reducing the duration of time in which a non-opioid analgesic is administered.
Kim et al. (hereafter referred to as Kim) is drawn to obtaining local anesthesia using an anesthetic encapsulated in liposomes, including multivesicular liposomes, as of Kim, title and abstract. The anesthetic may be bupivacaine, as of Kim, paragraph 0007. Anesthesia exposure is over a prolonged and/or sustained time period and achieves pain treatment, as of Kim, paragraph 0020.
Kim does not specifically teach hip treatment.
It would have been prima facie obvious for one of ordinary skill in the art to have used a multivesicular liposome, as of Kim, in the method of administering liposomal bupivacaine of Perets. Perets is drawn to administering liposomal bupivacaine in order to manage pain after total hip arthroplasty. While Perets is silent to the characteristics of the liposome, the skilled artisan would have been motivated to have administered bupivacaine in the form of a multivesicular liposome, as this form of liposome would have been predictably useful for administering anesthesia over a sustained time period with a reasonable expectation of success, which would have predictably resulted in pain treatment after hip treatment with a reasonable expectation of success.
As to claim 1, the claim recites reducing the duration of time in which a non-opioid analgesic is administered. Kim teaches the following as of paragraph 0020, with particular text highlighted by the examiner.

    PNG
    media_image1.png
    421
    406
    media_image1.png
    Greyscale

As such, Kim provides motivation for reducing the dosage of ketorolac tromethamine in order to predictably reduce bleeding and gastrointestinal irritation with a reasonable expectation of success.
As to claim 2, this is an independent claim reciting a method of reducing a duration of time in which a non-opioid analgesic is administered following hip treatment comprising administering multivesicular liposomes comprising specific components and made by a specific process. Kim teaches making the liposome via the following process, as of Kim, page 4, Example 1, relevant text reproduced below.

    PNG
    media_image2.png
    369
    408
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    363
    406
    media_image3.png
    Greyscale

The examiner understands the phosphatidylcholine to read on the amphipathic lipid, tricaprylin to read on the neutral lipid lacking a hydrophilic headgroup, and cholesterol to read on the claimed requirements. The above-indicated method is understood to read on the required method of claim 2.
As to claim 3, Kim teaches an aqueous phase comprising hydrochloric acid in paragraph 0045, reproduced above.
As to claim 4, Kim teaches a phosphatidylcholine, specifically that known by the abbreviation “DEPC”, as the required amphipathic lipid, as of Kim, paragraph 0045, reproduced above.
As to claim 5, Kim teaches tricaprylin, as of Kim, paragraph 0045, reproduced above. This is a triglyceride.
As to claim 6, Kim teaches bupivacaine phosphate, as of Kim, paragraph 0044, reproduced above. The skilled artisan would have been motivated to have used this in an amount effective to have administered anesthesia, as this is desired by Kim, title and abstract.
As to claims 7, Kim teaches about 20 mg to about 300 mg of total anesthetic, as of Kim, paragraph 0041. Bupivacaine is an anesthetic taught by Kim, as of at least paragraphs 0044-0046 of Kim. This amount is the same as the amount recited by claim 7.
As to claims 8, Kim teaches about 20 mg to about 300 mg of total anesthetic, as of Kim, paragraph 0041. Bupivacaine is an anesthetic taught by Kim, as of at least paragraphs 0044-0046 of Kim. This amount overlaps with the amount recited by claim 8. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13, Kim appears to desire that systemic opiates not be administered due to the fact that these can depress pulmonary function and slow gastro-intestinal recovery, as of Kim, paragraph 0020. As such, the skilled artisan would have been motivated to have conducted the method of Perets in view of Kim without administration of systemic opiates.
As to claim 14, Perets teaches that opiates are administered to a subject after surgery, as of Perets, at least page 444, left column, Table 2, which teaches morphine equivalent consumption.
As to claim 15, Perets teaches 94.0 mg of morphine, as of Perets, page 443, left column, bottom paragraph. This is less than 200 mg of morphine.
As to claim 31, Kim teaches that the bupivacaine remains at the injection site for over 72 hours, as of Kim, figures 3A and 3B, reproduced below.

    PNG
    media_image4.png
    775
    535
    media_image4.png
    Greyscale

As such, while Kim does not measure VAS pain intensity scores, the skilled artisan would have expected that the VAS pain intensity scores would have been in the claimed range due to the fact that bupivacaine is effective both at the injection site and in serum for at least 72 hours.
As to claim 34, neither Perets nor Kim indicate that the treatment causes itch. As such, the skilled artisan would have expected that the distress from itchiness score would have been in the claimed range.
As to claim 36, Kim teaches the following pharmacokinetic parameters, as of page 6, right column, Table 2, reproduced below.

    PNG
    media_image5.png
    282
    411
    media_image5.png
    Greyscale

Kim teaches a Cmax of 2.9 µg/mL (2900 ng/mL) and a half-life of 20.5 hours. Assuming Cmax occurs directly after administration, this appears to result in a plasma concentration of 1450 ng/mL at 20 hours, 725 ng/mL at 40 hours, 362.5 ng/mL at 80 hours, and 181 ng/mL at 160 hours. The examiner approximates close to 210-225 ng/mL at 120 hours, which would appear to be within the claim scope. 
As to claim 38, this claim is rejected for essentially the same reason as to why claim 13 is rejected.
As to claim 53, Perets teaches a needle in page 442, right column, paragraph below figure 1. The skilled artisan would have understood that a needle has a distal end with a tip.
As to claim 55, Perets teaches a 20 gauge spinal needle as of page 442, right column.
As to claim 62, this claim is rejected for essentially the same reason that claim 36 is rejected.


Claim(s) 16 and 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perets et al. (The Journal of Arthroplasty, Vol. 33, 2018, pages 441-446) in view of Kim et al. (US 2013/0189349 A1), the combination further in view of Giron-Arango et al. (Regional Anesthesia and Pain Medicine, Vol. 43, No. 8, November 2018, pages 859-863).
Perets is drawn to liposomal bupivacaine injection into the hip for pain management following hip arthroplasty. Kim teaches, among other things, that the liposomes in which the bupivacaine is comprised are multivesicular liposomes. See the above rejection over Perets in view of Kim.
Neither Perets nor Kim teach the use of an imaging transducer for the purposes of performing the injection.
Giron-Arango et al. (hereafter referred to as Arango) is drawn to pericapsular nerve “block” for treating hip fracture, as of Arango, page 859, title and abstract. The “block” actually appears to be an injection of bupivacaine, as of Arango, page 859, right column, second paragraph in “methods” section. Arango teaches the following on page 859, right column, third paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    394
    710
    media_image6.png
    Greyscale

The ultrasound probe taught in the above-reproduced text is understood to read on the required imaging transducer. The above-indicated method appears to reduce patient pain without quadriceps weakness and with less opioid use (as bupivacaine is not an opioid), as of Arango, page 859, right column.
Arango, while teaching bupivacaine, does not teach liposomal bupivacaine.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the injection of Perets in the manner taught by Arango. Both Perets and Arango are drawn to administering bupivacaine to patients suffering from hip pain. Perets is drawn to providing an injection of a bupivacaine in order to alleviate the pain, but is silent as to how the injection is to be conducted. Arango provides greater detail as to how an injection of bupivacaine into the hip is to be conducted. As such, the skilled artisan would have been motivated to have injected liposomal bupivacaine, as of Perets, in the manner taught by Arango in order to have predictably alleviated hip pain with a reasonable expectation of success.
As to claim 54, Arango teaches an 80 mm needle, as of the above-reproduced text from Arango, page 859, right column.
As to claim 55, Arango teaches a 22 gauge needle, as of the above-reproduced text from Arango.
As to claim 56, Arango teaches the use of a curvilinear low-frequency ultrasound probe in the injection process, as of the above-reproduced text from Arango. This is understood to read on the required imaging transducer. Arango also teaches an in-plane approach to administration, as of the above-reproduced text.
As to claim 57, Arango teaches insertion of the needle from lateral to medial, as of the above-reproduced text.
As to claim 58, Arango teaches a lateral-to-medial and cephalad-to-caudad insertion of the needle in figure 2 on page 861, which is reproduced below.

    PNG
    media_image7.png
    347
    696
    media_image7.png
    Greyscale

The injection in the above figure appears to be both lateral to medial and cephalad to caudad.
As to claim 59, Arango appears to teach administration parallel to the AIIS proximate the needle tip. See Arango, page 861 which is reproduced below next to instant figure 1, wherein both figures are color inverted, and the figure from the instant application is inverted such that medial is on the left and lateral on the right in order to be consistent with the figure in the prior art.

    PNG
    media_image8.png
    657
    1450
    media_image8.png
    Greyscale

As best understood by the examiner, the above-reproduced figures appear to show similar arrangement of the needle with respect to the AIIS. As such, the skilled artisan would have expected that in the prior art, the needle would have been parallel with the AIIS proximate the needle tip.
As to claims 60-61, Arango teaches the following on page 859, right column, last paragraph in “Methods” section.

22-gauge, 80-mm needle was inserted from lateral to medial in an in-plane approach to place the tip in the musculofascial plane between the psoas tendon anteriorly and the pubic ramus posteriorly.

As best understood by the examiner, this, along with the diagram in the above-reproduced figure is understood to meet the requirements of instant claims 60 and 61.
As to claim 16, the claim recites administering oxycodone to a subject in an amount of less than equal to 15 mg after the completion of treatment. Perets teaches oxycodone; however, this is administered in amounts of about 10 mg every 12 hours, as of Perets, page 443, left column, top paragraph. This amount exceeds the claimed amount. Nevertheless, Arango teaches opioid-sparing effects as of Arango, page 859, abstract and first paragraph of “Methods” section. As such, the skilled artisan would have been motivated to have optimized the oxycodone dosage in Perets by reducing the amount of opioids in order to have predictably treated pain with minimal opioid-related side effects with a reasonable expectation of success, as Arango indicates that such a modification can be done in view of the method of injecting bupivacaine to the hip. As such, the skilled artisan would have been motivated to have modified the method of Perets such that the amount of opioid would have been in the range of less than or equal to 15 mg in 72 hours after treatment.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13-16, 31, 34, 36, 38, and 53-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13-17, 31, 34, 36, and 53-62 of copending Application No. 17/684,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method for reducing a duration of time during which an analgesic is administered following hip treatment. The method of the instant claims entails administering a multi-vesicular liposome comprising bupivacaine to the patient who has had hip treatment.
The copending claims are drawn to a method of treating hip pain in a subject. The method of the copending claims entails administering bupivacaine or a salt thereof in a multivesicular liposome.
The instant and copending claims differ because the instant claims are drawn to a method for reducing the duration of time during which a non-opioid analgesic is administered, whereas the instant claims are drawn to a method of reducing hip pain. Nevertheless, the steps of the method of the copending claims appear to involve the same subject matter as the steps of the instant claims; namely, that both entail administering bupivacaine in a multivesicular liposome. Furthermore, the patient population of the instant and copending claims appears to be those patients who have recently undergone hip treatment. As such, the skilled artisan would have expected that administering the method of the copending claims would have resulted in the reduction of the duration of time during which a non-opioid analgesic would have been administered due to treatment of pain in the time period not long after the administration of the bupivacaine liposomes, resulting in a prima facie case of non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-8, 13-16, 31, 34, 36, 38, and 53-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-16, 31, 34, 36, 38, 44, and 53-62 of copending Application No. 17/572,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method for reducing a duration of time during which an analgesic is administered following hip treatment. The method of the instant claims entails administering a multi-vesicular liposome comprising bupivacaine to the patient who has had hip treatment.
Copending claim 1 is drawn to reducing the amount of a non-opioid analgesic administered after hip treatment. The method of the copending claims entails administering multivesicular liposomal bupivacaine.
The instant and copending claims differ because the instant claims are drawn to reducing a duration of time during which a non-opioid analgesic administered following hip treatment, whereas the copending claims are drawn to reducing the amount of a non-opioid analgesic is administered following hip treatment. Nevertheless, the steps of the method of the copending claims appear to involve the same subject matter as the steps of the instant claims; namely, that both entail administering bupivacaine in a multivesicular liposome. Furthermore, the patient population of the instant and copending claims appears to be those patients who have recently undergone hip treatment. As such, the skilled artisan would have expected that administering the method of the copending claims by reducing the amount of non-opioid analgesic administered would have resulted in the reduction of the duration of time during which a non-opioid analgesic would have been administered due to treatment of pain in the time period not long after the administration of the bupivacaine liposomes, resulting in a prima facie case of non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612